Citation Nr: 0626454	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
and neck injury.

2.  Entitlement to a rating in excess of 30 percent for 
multiple subcutaneous lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
December 1969.

As herein pertinent, this matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
March 1999, June 2000, August 2001 and May 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran perfected a timely appeal of these 
determinations to the Board.  

The Board notes that the appeal as to multiple lipomas stems 
from the original grant of service connection for this 
condition.  Thus, the issue is whether the veteran is 
entitled to a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (appeals from original awards are not 
construed as claims for increased ratings).

In August 2004, the Board remanded the appeal to the RO for 
further development.  Remand was accomplished via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative changes of the cervical spine were not shown 
to be present during military service nor was arthritis of 
the cervical spine demonstrated to a compensable degree 
within the first post-service year; there is no competent 
evidence linking current degenerative changes of the cervical 
spine to service.  

2.  Multiple lipomas do not involve ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, nor are they exceptionally repugnant; as 
well, multiple lipomas do not involve more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, further, multiple lipomas have not required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs for any past 
12-month period during the pendency of the appeal.  

CONCLUSIONS OF LAW

1.  Residuals of a head and neck injury were not incurred in 
or aggravated by service nor may arthritis of the cervical 
spine be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A rating in excess of 30 percent for multiple lipomas is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to and since 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in June 2001 and February 2002, coupled with 
the Board's remand of August 2004, satisfied the duty to 
notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of these claims was in March 1999, 
the veteran was thereafter provided examinations and the 
claims were readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for multiple 
lipomas, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, at 125-26.

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  

A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

A noncompensable rating was warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  

Under criteria in effect since August 30, 2002, dermatitis or 
eczema is rated as follows under 38 C.F.R. § 4.118, 
Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  

A 30 percent rating is warranted where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 10 percent rating is warranted where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A noncompensable rating is warranted where there is less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  

Or rate as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

Service Connection for Residuals of a Head and Neck Injury

The veteran maintains that he sustained a neck injury when he 
was thrown out of a truck and landed on his head while in the 
U. S. Air Force in the Philippines; therefore, any current 
back and head pain is a result of that accident.  He 
indicates that while he has played ball all of his life, he 
did not injure his head or neck while playing.

Service medical records reveal that the veteran stepped off a 
truck, tripped and fell on his head on a flight line in 
November 1968; at that time, he suffered a 1 1/2 inch 
laceration on the scalp.  The laceration was cleaned and 
sutured.  There is no reference in service medical records to 
complications or sequelae after the scalp laceration was 
sutured.  At the December 1969 separation physical 
examination, the head and neck were evaluated as normal.

Post-service medical records, to include VA outpatient 
treatment records, reveal the veteran has sought treatment 
for complaints of pain, burning and popping in the neck and 
shoulder.  A September 1998 VA progress note reported that 
the veteran was injured in 1968 and again in 1995; it was 
noted that he now had cervical pain.  An MRI of the cervical 
spine, performed in November 1998, revealed interval 
progression in degenerative discogenic changes of the C5-6 
and C6-7 levels, which resulted in a moderate degree of 
spinal stenosis in those locations.  

During a physical therapy session in March 1999, the veteran 
stated that he had had neck pain for a very long time; he 
indicated that he played softball most of his life, and used 
to have neck pains way back.  He also reported falling off a 
truck in service in the 1960's, but did not realize a neck 
injury at that time.  He indicated that he suffered a 
bilateral leg injury during a construction accident; it was 
at that time a neck injury was noted, but the doctor 
described the injury as "old."  During a subsequent visit in 
April 1999, the veteran reported being hit in the back of the 
neck with a basketball.  The pertinent diagnosis was moderate 
spinal stenosis, neck pain.  

A VA examination was performed in October 2004.  The examiner 
stated that she had reviewed the veteran's claims file.  A 
history was obtained and clinical findings were recorded.  
The diagnosis was spondylosis of the cervical spine.  
"Spondylosis" is a general term for degenerative changes 
due to osteoarthritis.  The examiner remarked that it was not 
likely that degenerative disc disease of the cervical spine 
was a result of the veteran's fall from a truck more than 40 
years before.  In this regard, the examiner observed that 
there was no documentation of earlier complaints of neck pain 
or treatment for neck pain in the years following the 
accident until 1997.  The clinician's remarks, then, support 
a determination that any in-service symptoms affecting the 
neck, following the accident, were acute and transitory, and 
did not result in chronic disability.  

At bottom, the veteran's unsubstantiated lay assertion is the 
only evidence linking current degenerative changes of the 
cervical spine to any trauma to the head and neck he 
experienced in military service.  There is no indication from 
the record that he has medical training or expertise.  As a 
lay person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

There is no objective evidence demonstrating that a cervical 
spine disorder was present during service or that current 
degenerative changes of the cervical spine are linked to 
service.  Hence, there is no basis for a grant of direct 
service connection for residuals of a head and neck injury.  
There is also no objective evidence demonstrating that 
degenerative changes of the cervical spine were present to a 
compensable degree within one year of the veteran's 
separation from service.  Hence, there is no basis for a 
grant of presumptive service connection for residuals of a 
head and neck injury.  

For the reasons discussed above, the claim for service 
connection for residuals of a head and neck injury must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Rating in Excess of 30 percent for Multiple Lipomas

The veteran essentially contends that he is entitled to an 
increased rating for his service-connected skin disorder.  He 
maintains that, contrary to the statement in the July 2003 
statement of the case, he has visible lipomas on both arms; 
he states that he actually has lipomas throughout his body 
that are not visible with the eye.  The veteran indicates 
that he has approximately 100 to 200 lipomas on his body.  In 
a statement, dated in September 2003, the veteran related 
that the pain caused by the lipomas is so severe that it is 
now unbearable.

Service medical records show that the veteran presented at a 
clinic in July 1968.  It was found that he had a small mass 
on the right side of the nose.  The lesion caused no pain.  
Also noted was a 2 cm mass on the right side of the back in 
the lumbosacral area.  The diagnosis was lipoma.  The lipoma 
was removed under local anesthesia.  

Medical evidence of record reflects that the veteran has 
recurrent lipomas on different parts of his body that require 
excision on a regular basis.  On the occasion of a VA 
examination in January 2003, the veteran complained of pain 
with bumping of the lipomas.  It was noted that he had 
approximately 50 to 60 lipomatous tissues over the back, 
abdomen, in the upper arms and legs.  No lipomas were felt in 
the urogenital area.  The examiner stated that the veteran 
did have a history of lipomas felt to be related to exogenous 
obesity.  The examiner added that there was no real 
impairment related to this, other than the fear of getting 
bumped aggressively.

A VA examination of the skin was performed in October 2004.  
On the right anterior chest, there was a discrete, firm 
nodule, which was 1x1 cm.  There was a similar nodule on the 
right epigastrium, on the mid-epigastrium, and on the left 
epigastrium.  There was a 2x2 cm discrete, firm nodule on the 
left mid-epigastrium.  On the right abdomen, there was a 4x2 
cm discrete, firm nodule.  On the left abdomen, there were 
two discrete, firm nodules, each 0.5x0.5 cm.  Also seen on 
the left abdomen was a 1x1 cm discrete, firm nodule.  

On the left upper back, there were two, 2x2 cm firm, discrete 
nodules.  There was a 3x2 cm firm, discrete nodule in the 
left mid-back.  On the right upper back, there were two firm, 
discrete nodules, each 2x1 cm.  There was a 2x1 cm firm, 
discrete nodule on the right mid-back.

On the right buttock, there was a 1x1 cm firm, discrete 
nodule.  In the groin, there were four 0.5x0.5 cm firm, 
discrete nodules.  On the right lower back, there was a 4x2 
cm firm, discrete nodule.  Also seen was a 3x3 cm discrete, 
firm nodule on the left buttock.  There was a 0.5x0.5 cm 
firm, discrete nodule on the right buttock.  There were 
multiple 0.5x0.5 cm firm, discrete nodules on both forearms.  

On the chest, there was a 4 cm, well-healed scar and a 5 cm 
well-healed scar.  On the abdomen, there was a 5 cm, well-
healed scar.  

The examiner stated that the lesions comprised 10 to 15 
percent of the veteran's total body skin surface and less 
than 1 percent of his total exposed body surface.  The 
diagnosis was recurrent lipomas.  

The veteran's multiple lipomas are most appropriately rated 
on the basis of eczema or dermatitis under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  At no time during the appeal period in 
question, has there been objective evidence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or lesions that were exceptionally repugnant.  
Absent these findings, there is no basis for entitlement to a 
rating higher than 30 percent under the former criteria of 
Diagnostic Code 7806.  

Also, at no time during the appeal period in question have 
multiple lipomas been shown to involve more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected.  As well, at no time during the appeal period in 
question have multiple lipomas required systemic 
corticosteroid or immunosuppressive therapy.  Systemic 
corticosteroid therapy involves taking a corticosteroid 
orally or by injection.  Absent the requisite body surface 
involvement or the need for systemic corticosteroid or 
immunosuppressive therapy, there is also no basis for 
entitlement to a rating higher than 30 percent under the 
revised Diagnostic Code 7806.

The Board notes that the VA clinician, who examined the 
veteran's skin lesions in October 2004, remarked that there 
was no relationship between lipomas excised in service and 
currently observed lipomas.  However, the Board emphasizes 
that it has considered all lesions, described in the October 
2004 examination report, in determining the appropriate 
rating to be assigned for the veteran's service-connected 
multiple lipomas.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's multiple lipomas.  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  Fenderson, 
supra.  

In determining that a rating higher than 30 percent for 
multiple lipomas is not warranted, the Board has been mindful 
of the benefit-of-the-doubt doctrine.  But since, for the 
reasons stated, the preponderance of the evidence is against 
the claim, the doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for residuals of a head and neck injury is 
denied.

A rating in excess of 30 percent for multiple subcutaneous 
lipomas is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


